                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 NAOMI STURGILL,                              :      Case No. 1:18-cv-607
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Stephanie K.
                                              :      Bowman
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 27)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on April 26, 2021,

submitted a Report and Recommendation. (Doc. 27). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 27) is ADOPTED;

       2.     Plaintiff’s motion for attorney fees (Doc. 24) pursuant to 42 U.S.C.
              § 406(b) is GRANTED;
       3.     Specifically, counsel is AWARDED a net fee of $4,038.40, for the reasons
              set forth in the Report and Recommendation (Doc. 27); 1 and

       4.     This case shall remain CLOSED upon the docket of this Court.

       IT IS SO ORDERED.

Date: 5/19/2021                                                 s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




1
  The Report and Recommendation calculates the amount of attorney fees, based on the gross fee
($6,375.40) minus the offset ($2,337.00), as $4,038.00. This amount mistakenly omits $0.40
from the total. To be precise, this Court calculates the awarded fee as $4,038.40.

                                              2
